Case 1:20-cv-00403-CFC Document 108 Filed 04/13/21 Page 1 of 2 PagelD #: 2547

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

PHARMACYCLICS LLC and
JANSSEN BIOTECH, INC.,
Plaintiffs,
Vv.

C.A. No. 20-403 (CFC)

ALVOGEN PINE BROOK LLC and
NATCO PHARMA LTD.,

Defendants.

Newer? Nee Nee Nee Nee Nee Nene” Nee Nee Nee” Nene” Ne? ee”

 

JOINT STIPULATION OF DISMISSAL

Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), IT IS HEREBY
STIPULATED BY AND BETWEEN Pharmacyclics LLC and Janssen Biotech, Inc., (collectively,
“Plaintiffs”), and Defendants Alvogen Pine Brook LLC and Natco Pharma Ltd. (collectively,
“Alvogen”) that:

(1) No party admits liability;

(2) Plaintiffs’ claims against Alvogen are dismissed without prejudice;

(3)  Alvogen’s counterclaims against Plaintiffs are dismissed without prejudice; and

(4) Plaintiffs and Alvogen shall each bear their own costs, attorney fees, and expenses

incurred in connection with this action.
Case 1:20-cv-00403-CFC Document 108

Morris, NICHOLS, ARSHT & TUNNELL LLP

/s/ Jeremy A. Tigan

 

Jack B. Blumenfeld (#1014)
Jeremy A. Tigan (#5239)

1201 North Market Street

P.O. Box 1347

Wilmington, DE 19899

(302) 658-9200
jblumenfeld@morrisnichols.com
jtigan@morrisnichols.com

Attorneys for Pharmacyclics LLC and Janssen
Biotech, Inc.

April 12, 2021

Filed 04/13/21 Page 2 of 2 PagelD #: 2548

YOUNG CONAWAY STARGATT & TAYLOR, LLP

/S/ James L. Higgins

 

Melanie K. Sharp (#2501)
James L. Higgins (#5021)
1000 North King Street
Wilmington, DE 19801
(302) 571-6600
msharp@ycst.com
jhiggins@ycst.com

Attorneys for Alvogen Pine Brook LLC and
Natco Pharma Ltd.

SO ORDERED this Pray of April, 2021.

CAG LM

United States District Judge
